Citation Nr: 1545408	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-27 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for non-Hodgkin's lymphoma due to in-service herbicide exposure.

2. Entitlement to service connection for diabetes mellitus (diabetes), to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a June 2015 video-conference hearing.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the electronic claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the existence of the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issue of service connection for diabetes is addressed in the REMAND section of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to total disability based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2008 Claim ("I'm unable to work because of my health condition.").  The Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (5).


FINDING OF FACT

The Veteran's non-Hodgkin's lymphoma is related to in-service herbicide exposure.


CONCLUSION OF LAW

The Veteran's non-Hodgkin's lymphoma is entitled to service connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process-Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the Veteran's service connection claim for non-Hodgkin's lymphoma is granted any error related to the VCAA is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

The Veteran alleges that he was exposed to herbicides during his service in Thailand at the time of the Vietnam War.  The claim is granted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for non-Hodgkin's lymphoma, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For the diseases listed in 38 C.F.R. § 3.309(e), the evidentiary requirements for establishing service connection are more relaxed.  Section 3.303(e) provides that when exposure to a herbicide agent is established during active service, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.307(d).

Because the Veteran has been diagnosed as having non-Hodgkin's lymphoma and because section 3.309(e) recognizes this disability as a disease associated with exposure to certain herbicide agents, service connection may be established with evidence of in-service herbicide exposure.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(d), 3.309(e).

The VA Adjudication Manual (M21-1) provides criteria for establishing herbicide exposure for service in Thailand during the Vietnam Era.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5 (b).  VA considers herbicide exposure on a facts-found or direct basis when the Veteran 1) was stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and/or Don Muang; and 2) served at one or more of these air force bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the perimeter of the air base (as shown by MOS (military occupational specialty), performance evaluations, and/or other credible evidence).  The above criteria must be met during the Vietnam Era (February 28, 1961 to May 7, 1975).  See id.

The Veteran has been diagnosed as having slow growing non-Hodgkin's Indolent Lymphoma and has undergone treatment for this condition since approximately 2001.  April 2008 VA Medical Records (VAMRs).  In August 2006, he underwent five cycles of fludarabine with positive results.  In January 2008, he underwent three more cycles of fludarabine with, again, some positive results.  Id.  

The Veteran served at the Royal Thai Air Force Base of U-Tapao (U-Tapao AFB) between June 1968 and December 1968 and the Royal Thai Air Force Base of Nakhon Phanom (Nakhon Phanom AFB) between December 1968 and June 1969.  He served as a hydrant refueling operator and a fuels specialist and received the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  See Personnel Records and Form DD 214.

The Veteran testified that "[a]ll the vegetation and tree foliage on base [U-Tapao AFB] was completely gone and the sand was pure orange."  September 2012 Substantive Appeal (VA Form 9).  He also testified that, when he was stationed at Nakhon Phanom AFB, his duties required him to drive to the perimeter of the base to receive fuel from civilian contractors and offload the fuel into on-site storage tanks.  June 2015 Hearing Transcript.  He explained that the fuel storage tanks were located approximately two miles from the center of the base and that "all the foliage was completely cleared from the" fuel depot area to the extent that "the area looked like a red desert."  Id.  The Veteran also explained that many of the areas on the base were defoliated using herbicide agents.  September 2012 Substantive Appeal; June 2015 Hearing Transcript.  The Veteran states that he came into contact with aircraft that sprayed herbicide agents to clear the jungles of Vietnam.  March 2008 Statement; June 2015 Hearing Transcript.

The Veteran submitted numerous service member statements that describe the use and effects of herbicide agents around the perimeter of the Thai Air Force bases that supported American military operations during the Vietnam War.  See Statements Submitted November 2010.  These statements are general in nature and were not written in support of the Veteran's claim of service connection for non-Hodgkin's lymphoma.  The Veteran submitted several statements by service members who had served at Mukdaham Royal Thai Air Force Station during the Vietnam War (1966 and 1967) and which describe the use of herbicide agents to eradicate foliage from select areas within the base and from the base perimeter.  May & June 2003 Statements and June 2003 Affidavit (received November 2010).  The Veteran also submitted a statement an Air Force service member that explains that the "fuel depot [at Korat Royal Thai Air Force Base was] . . . located five miles off base."  Statement Received November 2010.

The Veteran's testimony has significant probative value.  It is consistent with military personnel records that document his service as a fuels specialist at U-Tapao and Nakhon Phanom AFBs during the Vietnam War.  It is also consistent with contemporary performance evaluations that state that the Veteran "[r]eceives, stores, and issues aviation gasoline . . . gauges fuel storage tanks for inventory purposes, accomplishes paperwork required in receiving, storing, and issuing fuels."  The Veteran was commended for "performing preventative maintenance of the storage system."  The Veteran's testimony aligns with service member accounts of the use of herbicide agents to eradicate foliage from the perimeters of the Royal Thai Air Force bases that supported U.S. military operations in the Republic of Vietnam.

In summary, the Veteran is competent to testify that his duties required that he offload fuels into storage tanks located at the perimeter of Nakhon Phanom AFB and that the base perimeter was devoid of foliage and was desert-like in appearance.  Moreover, his testimony is consistent with military personnel records and with the service member statements that document the use of herbicide agents on Royal Thai Air Force bases and suggest fuel was stored at the base parameter. 

The benefit-of-the-doubt rule applies and the Veteran's claim of service connection for non-Hodgkin's Lymphoma is granted on a presumptive basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for non-Hodgkin's lymphoma is granted.


REMAND

A VA examination is necessary to establish the exact nature and etiology of the Veteran's diabetes.  VA must provide an examination when (1) there is evidence of a current disability, (2) evidence establishing the occurrence of an "in-service event, injury or disease" or a disease that manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The McLendon elements are satisfied.  The medical evidence shows that the Veteran has a current diagnosis of Type I diabetes.  See April and November 2008 VAMRs.  The Veteran's statements and VA decision-making documents indicate that he has a current diagnosis of Type II diabetes.  See February 2009 Rating Decision; September 2012 Statement of the Case (SOC); September 2012 Substantive Appeal (VA Form 9); June 2015 Hearing Transcript.  The Veteran's testimony suggests that his diabetes (Type I or Type II) relates to service and, specifically, to in-service herbicide exposure.  June 2015 Hearing Transcript.  Accordingly, a VA examination is necessary to determine the exact nature of the Veteran's current medical condition and to establish its etiology.

The case is REMANDED for the following actions:

1. Make arrangements to obtain any outstanding VA medical records from September 2012 onwards.

2. After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.  

(a) The examiner must diagnose the Veteran's current diabetes disorder-i.e., the examiner must determine whether the Veteran has Type I or Type II diabetes.

(b) If the examiner diagnoses Type II diabetes, he or she must explain the medical basis for the diagnosis and reconcile this finding (i.e., the diagnosis) with VA medical records that show that the Veteran has been diagnosed as having Type I diabetes.

(c) If the examiner diagnoses Type I diabetes, he or she must provide an opinion as to whether the Veteran's Type I diabetes relates (i.e., caused or aggravated by) to in-service herbicide exposure or to any other aspect of military service.  Specifically, the examiner must opine as to when the Veteran's diabetes first manifested and whether he experienced chronic diabetic symptoms from the manifestation date onward.  For the purpose of providing the requested opinion(s), the examiner must accept as true that the Veteran was exposed to herbicides during his service in Thailand during the Vietnam War.

The examiner must provide a clear and complete explanation for his or her opinion.  

3. Then, review the medical examination report to ensure that it responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


